MEMORANDUM **
Leonardo Velazquez appeals the 70-month sentence imposed by the district court following his guilty plea to importation of, and possession with intent to distribute, methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(l)(A)(vin), 952(a), 960(a)(1), and 960(b)(1)(H). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Velazquez argues that the district court violated his constitutional rights by finding the methamphetamine to be of a certain purity where he did not admit to this fact and it was not submitted to a jury or found to be true beyond a reasonable doubt. This argument is without merit. See, e.g., United States v. Dupas, 419 F.3d 916, 919-20 (9th Cir.2005).
Velazquez also contends that the district court erred in determining that he was not entitled to a minor role adjustment pursuant to U.S.S.G § 3B1.2 or to the one-level reduction for timely acceptance of responsibility under U.S.S.G. § 3El.l(b). Because Velazquez did not object to these alleged sentencing errors before the district court, we review for plain error. See United States v. Rodriguez-Lara, 421 F.3d 932, 948 (9th Cir.2005). We have carefully reviewed the record and conclude that there is no plain error on the facts of this case.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir. R. 36-3.